Exhibit 23. 2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Marten Transport, Ltd.: We consent to incorporation by reference in the registration statements (No. 333-81494, 33-75648 and 333-128168) on Form S-8 of Marten Transport, Ltd. of our report dated March 12, 2014, with respect to the consolidated balance sheet of Marten Transport, Ltd. and subsidiaries as of December 31, 2013, and the related consolidated statements of operations, stockholders’ equity and cash flows, for the years ended December 31, 2013 and 2012, and the related financial statement schedule, which appears in the December 31, 2014 annual report on Form 10-K of Marten Transport, Ltd. /s/ KPMG LLP Minneapolis, Minnesota March 12, 2015
